Case 2:18-mj-02875-DUTY Document 37 Filed 03/25/19 Page 1 of 14 Page ID #:1459




   1 Gary S. Lincenberg – State Bar No. 123058
        glincenberg@birdmarella.com
   2 Ariel A. Neuman – State Bar No. 241594
        aneuman@birdmarella.com
   3 Gopi K. Panchapakesan – State Bar No. 279586
        gpanchapakesan@birdmarella.com
   4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
     DROOKS, LINCENBERG & RHOW, P.C.
   5 1875 Century Park East, 23rd Floor
     Los Angeles, California 90067-2561
   6 Telephone: (310) 201-2100
     Facsimile: (310) 201-2110
   7
     Attorneys for Movant John Brunst
   8
  9 Thomas H. Bienert, Jr. – State Bar No. 135311
       tbienert@bmkattorneys.com
 10 Whitney Z. Bernstein – State Bar No. 304917
       wbernstein@bmkattorneys.com
 11 BIENERT, MILLER & KATZMAN, PLC
    903 Calle Amanecer, Suite 350
 12 San Clemente, California 92673
    Telephone: (949) 369-3700
 13 Facsimile: (949) 369-3701
 14 Attorneys for Movant James Larkin
 15 Additional counsel listed on next pages
 16
 17                      UNITED STATES DISTRICT COURT
 18                    CENTRAL DISTRICT OF CALIFORNIA
 19
 20 IN THE MATTER OF THE                      CASE NO. 2:18-mj-02875-RAO
    SEIZURE OF:
 21                                           [Related Cases: 18-2872; 18-2873; 18-
    UP TO AND INCLUDING $10,000 IN            2874; 18-2876; 18-2878; 18-2880; 18-
 22 BANK FUNDS HELD IN JP                     2883]
    MORGAN CHASE ACCOUNT
 23 #XXXXX9285; ET AL.                        NOTICE OF MATERIAL
                                              DEVELOPMENT
 24
                                              Assigned to Hon. Rozella A. Oliver,
 25                                           Courtroom 590
 26
 27
 28
      3558689.2
                              NOTICE OF MATERIAL DEVELOPMENT
Case 2:18-mj-02875-DUTY Document 37 Filed 03/25/19 Page 2 of 14 Page ID #:1460




   1 James C. Grant (pro hac vice pending)
        jimgrant@dwt.com
   2 DAVIS WRIGHT TREMAINE LLP
     1201 Third Ave, Suite 2200
   3 Seattle, Washington 98101
     Telephone: (206) 757-8096
   4 Facsimile: (206) 757-7096
   5 Attorneys for Movants Michael Lacey and James Larkin
   6
    Paul J. Cambria, Jr. – State Bar No. 177957
   7   pcambria@lglaw.com
    LIPSITZ GREEN SCIME CAMBRIA LLP
  8 42 Delaware Avenue, Suite #120
    Buffalo, New York 14202
  9 Telephone: (716) 849-1333
    Facsimile: (716) 855-1580
 10
    Attorneys for Movant Michael Lacey
 11
 12 John K. Rubiner – State Bar No. 155208
       jrubiner@bkolaw.com
 13 BARTON, KLUGMAN AND OETTING, LLP
    350 South Grand Avenue, Suite 2200
 14 Los Angeles, CA 90071-3454
    Telephone: (213) 621-4000
 15 Facsimile: (213) 625-1832
 16 Michael L. Piccarreta (admitted pro hac vice)
       mlp@pd-law.com
 17 PICCARRETA DAVIS KEENAN FIDEL PC
    2 East Congress Street, Suite 1000
 18 Tucson, Arizona 85701
    Telephone: (520) 622-6900
 19 Facsimile: (520) 622-0521
 20 Attorneys for Movant Andrew Padilla
 21
 22
 23
 24
 25
 26
 27
 28
       3558689.2
                                             2
                              NOTICE OF MATERIAL DEVELOPMENT
Case 2:18-mj-02875-DUTY Document 37 Filed 03/25/19 Page 3 of 14 Page ID #:1461




   1 John K. Rubiner – State Bar No. 155208
        jrubiner@bkolaw.com
   2 BARTON, KLUGMAN AND OETTING, LLP
     350 South Grand Avenue, Suite 2200
   3 Los Angeles, CA 90071-3454
     Telephone: (213) 621-4000
   4 Facsimile: (213) 625-1832
   5 Steve Weiss (admitted pro hac vice)
        sweiss@karpweiss.com
   6 KARP & WEISS PC
     3060 N Swan Rd.
   7 Tucson, Arizona 85712
     Telephone: (520) 325-4200
   8 Facsimile: (520) 325-4224
   9 Attorneys for Movant Joye Vaught
 10
    John K. Rubiner – State Bar No. 155208
 11    jrubiner@bkolaw.com
    BARTON, KLUGMAN AND OETTING, LLP
 12 350 South Grand Avenue, Suite 2200
    Los Angeles, CA 90071-3454
 13 Telephone: (213) 621-4000
    Facsimile: (213) 625-1832
 14
    Bruce Feder (admitted pro hac vice)
 15    bf@federlawpa.com
    FEDER LAW OFFICE, P.A.
 16 2930 E. Camelback Road, Suite 160
    Phoenix, Arizona 85016
 17 Telephone: (602) 257-0135
 18 Attorneys for Movant Scott Spear
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      3558689.2
                                            3
                              NOTICE OF MATERIAL DEVELOPMENT
Case 2:18-mj-02875-DUTY Document 37 Filed 03/25/19 Page 4 of 14 Page ID #:1462




   1               Movants John Brunst, James Larkin, Michael Lacey, Scott Spear, Andrew
   2 Padilla, and Joye Vaught, by and through their undersigned counsel, hereby file this
   3 Notice of Material Development.
   4               In August 2018, Movants Brunst, Larkin, Lacey, and Spear (and various
   5 entities they control) commenced an action in the Court of Chancery of the State of
   6 Delaware (Camarillo Holdings, LLC, et al. v. Amstel River Holdings, LLC, et al.,
   7 C.A. No. 2018-0606-SG (the “Delaware Action”)) to enforce their advancement
   8 rights under Delaware law, in an effort to obtain funds to pay for, inter alia, their
   9 defense in the Arizona criminal case (United States v. Lacey, et al., Case No. 18-cr-
 10 00422-PHX-SMB (D. Ariz.)). The government recently intervened in the Delaware
 11 Action. During a March 8, 2019, hearing in the Delaware Action, Assistant U.S.
 12 Attorney Amanda Wick1 made the following representation to the Chancery Court
 13 regarding the instant matter pending before this Court: “Right now, a court in
 14 California, a magistrate judge, has stayed a ruling on the government’s ability to
 15 seize these funds . . . . And we’re all going to wait and see what the Ninth Circuit
 16 says.” Exhibit A at p. 48 (excerpt from March 8, 2019, Tr. in the Delaware Action).
 17 She then suggested that Movants were failing to abide by the “stay” because, by
 18 continuing to pursue their claims in the Delaware Action, they are “the only people
 19 who aren’t waiting . . . , who are here, trying to seek a ruling.” Id.
 20                Movants recall the government agreeing that it would submit any future
 21 warrant applications relating to the retainers at issue to this Court (or, if a warrant
 22 application was submitted in another district, to inform that Court of the instant
 23 proceedings), but Movants do not recall the Court entering a “stay”—particularly as
 24 to a state court civil action predating the seizures at issue before this Court.
 25 Moreover, this Court’s December 28, 2018, Minute Order states that, following the
 26
 27
       1
      Ms. Wick is with the Department of Justice in Washington, DC, and has been
 28 involved with the numerous seizures of Movants’ assets.
       3558689.2
                                                     4
                                      NOTICE OF MATERIAL DEVELOPMENT
Case 2:18-mj-02875-DUTY Document 37 Filed 03/25/19 Page 5 of 14 Page ID #:1463




   1 completion of the parties’ supplemental briefing, the Court will “take the matter
   2 under submission,” suggesting that a ruling is forthcoming—not that this Court
   3 intends to postpone ruling until after a decision by the Ninth Circuit on Movants’
   4 appeal of the stay order entered by Judge Klausner. Movants bring the
   5 government’s representations to the attention of the Court in case Movants have
   6 misunderstood the Court’s instructions and rulings, and so that the Court will have
   7 an opportunity to clarify matters, if the Court either intended to preclude Movants
   8 from pursuing their claims in the Delaware Action, or if the Court intends to
   9 postpone ruling until after the Ninth Circuit decides the pending appeal.
 10
 11               Local Rule 5-4.3.4(a)(2)(i) Compliance: Filer attests that all other
 12 signatories listed concur in the filing’s content and have authorized this filing.
 13
 14 DATED: March 25, 2019                      Gary S. Lincenberg
                                               Ariel A. Neuman
 15
                                               Gopi K. Panchapakesan
 16                                            BIRD, MARELLA, BOXER, WOLPERT,
                                               NESSIM, DROOKS, LINCENBERG &
 17
                                               RHOW, P.C.
 18
 19                                            By:         /s/ Ariel A. Neuman
 20                                                              Ariel A. Neuman
 21                                                  Attorneys for Movant John Brunst

 22
      DATED: March 25, 2019                    Thomas H. Bienert, Jr.
 23                                            Whitney Z. Bernstein
 24                                            BIENERT, MILLER & KATZMAN, PLC

 25
 26                                            By:         /s/ Thomas H. Bienert, Jr.
                                                                 Thomas H. Bienert, Jr.
 27                                                  Attorneys for Movant James Larkin
 28
      3558689.2
                                                      5
                                     NOTICE OF MATERIAL DEVELOPMENT
Case 2:18-mj-02875-DUTY Document 37 Filed 03/25/19 Page 6 of 14 Page ID #:1464
Case 2:18-mj-02875-DUTY Document 37 Filed 03/25/19 Page 7 of 14 Page ID #:1465




   1 DATED: March 25, 2019            FEDER LAW OFFICE, P.A.
   2
   3                                  By:         /s/ Bruce Feder
   4                                                    Bruce Feder
                                            Attorneys for Movant Scott Spear
   5
   6
   7
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       3558689.2
                                             7
                             NOTICE OF MATERIAL DEVELOPMENT
Case 2:18-mj-02875-DUTY Document 37 Filed 03/25/19 Page 8 of 14 Page ID #:1466




                       EXHIBIT A
Case 2:18-mj-02875-DUTY Document 37 Filed 03/25/19 Page 9 of 14 Page ID #:1467
                                                                         1


          IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

                                                        :
       CAMARILLO HOLDINGS, LLC, et al.,
                                                        :
                          Plaintiffs,                   :
                                                        :
                     v.                                 : C.A. No.
                                                        : 2018-0606-SG
       AMSTEL RIVER HOLDINGS, LLC, et al.,              :
                                                        :
                          Defendants.                   :


                                       - - -


                                      Chancery Courtroom No. 1
                                      Court of Chancery Courthouse
                                      34 The Circle
                                      Georgetown, Delaware
                                      Friday, March 8, 2019
                                      1:30 p.m.



                                       - - -

       BEFORE:    HON. SAM GLASSCOCK III, Vice Chancellor

                                       - - -



        ORAL ARGUMENT RE DEFENDANTS' MOTION TO STAY AND THE
                 UNITED STATES' MOTION TO INTERVENE




       ------------------------------------------------------
                      CHANCERY COURT REPORTERS
                       500 North King Street
                     Wilmington, Delaware 19801
                           (302) 255-0521
Case 2:18-mj-02875-DUTY Document 37 Filed 03/25/19 Page 10 of 14 Page ID #:1468
                                                                          2


   1   APPEARANCES:

   2            KATHLEEN M. MILLER, ESQ.
                Smith, Katzenstein & Jenkins LLP
   3                  -and-
                DANIEL QUIGLEY, ESQ.
   4            of the Arizona Bar
                Daniel J. Quigley, PLC
   5              for Plaintiffs

   6            PAUL D. BROWN, ESQ.
                Chipman Brown Cicero & Cole, LLP
   7                  -and-
                STEFAN D. CASSELLA, ESQ.
   8            of the Maryland Bar
                  for Defendants
   9
                LAURA D. HATCHER, ESQ.
 10             United States Department of Justice
                Assistant United States Attorney
 11                   -and-
                AMANDA S. WICK, ESQ.
 12             of the District of Columbia Bar
                United States Department of Justice
 13             Assistant United States Attorney
                  for Proposed Intervenor
 14

 15                                    - - -

 16

 17

 18

 19

 20

 21

 22

 23

 24

                         CHANCERY COURT REPORTERS
Case 2:18-mj-02875-DUTY Document 37 Filed 03/25/19 Page 11 of 14 Page ID #:1469
                                                                        47


   1   Delaware, get an advancement clause in their LLC

   2   incorporation agreements, and that kingpin would be

   3   paid by all of his money mules for his attorneys' fees

   4   for every criminal case he has to be represented for.

   5                        THE COURT:      The other way around, then

   6   every time there was a claim of wrongdoing, the

   7   counterparty could climb out of his obligation to

   8   advance because there was an allegation of --

   9                        MS. WICK:      That's right.      And Your

 10    Honor, that is exactly why the government mentioned

 11    unclean hands.       Because in this situation, the

 12    government does not understand how you would get to a

 13    summary evaluation of advancement without, A, looking

 14    at documents that they haven't provided, which, as

 15    Mr. Brown argued, would likely require an undertaking,

 16    which they also have not offered here --

 17                         THE COURT:      Right.    But once again,

 18    those are second order.

 19                         MS. WICK:      I understand that, Your

 20    Honor.     But if you were to take the entire thing as a

 21    whole and what they're doing -- because here's the

 22    thing.     Let me, real quick, talk to you about the

 23    second thing that they request, because even though

 24    we've seemingly taken it for granted that this Court

                         CHANCERY COURT REPORTERS
Case 2:18-mj-02875-DUTY Document 37 Filed 03/25/19 Page 12 of 14 Page ID #:1470
                                                                        48


   1   is not going to require the defendant to not block

   2   plaintiffs from accessing the advanced funds, we

   3   haven't spoken about that, but that was their second

   4   request for relief --

   5                        THE COURT:      Yeah, I think you can

   6   probably rest assured that I'm not --

   7                        MS. WICK:      Okay.    And I don't want to

   8   spend tons of time on that, but understand, like, what

   9   they're seeking.

 10                         Right now, a court in California, a

 11    magistrate judge, has stayed a ruling on the

 12    government's ability to seize these funds, and during

 13    the hearing said, Everybody is going to maintain the

 14    status quo.      The government is not going to seek these

 15    funds.     The government is not going to try to get

 16    these funds.      Plaintiffs aren't going to spend these

 17    funds.     And we're all going to wait and see what the

 18    Ninth Circuit says.         And the only people who aren't

 19    waiting are the plaintiffs, who are here, trying to

 20    seek a ruling for whatever benefit it can get them, to

 21    get at these funds.

 22                         THE COURT:      Because the only way

 23    advancement works is that way.

 24                         MS. WICK:      Yes, unless your entire

                         CHANCERY COURT REPORTERS
Case 2:18-mj-02875-DUTY Document 37 Filed 03/25/19 Page 13 of 14 Page ID #:1471
                                                                        49


   1   thing is you have no interest in repayment.                They have

   2   not submitted an undertaking --

   3                        THE COURT:      But they don't get

   4   advancement unless they do that.             So I keep saying

   5   that's a second-order consideration.

   6                        MS. WICK:      Your Honor, I understand.

   7   Does an undertaking require them to submit any proof

   8   of their ability to repay?

   9                        THE COURT:      Absolutely not.

 10                         MS. WICK:      It's literally --

 11                         THE COURT:      Absolutely not.

 12                         MS. WICK:      It's literally just a piece

 13    of paper that says --

 14                         THE COURT:      It is a piece of paper

 15    that says, I will repay, but you -- if you had the

 16    money to post a bond to repay an undertaking, then you

 17    wouldn't need advancement to start with.

 18                         The way advancement works is one party

 19    agrees to pay for the litigation of a second party,

 20    subject to an undertaking to repay.              As I say, if it

 21    required the party with the undertaking to post a bond

 22    for every dollar she's getting, she would never get a

 23    dollar, because you wouldn't need the advancement to

 24    start with.

                         CHANCERY COURT REPORTERS
Case 2:18-mj-02875-DUTY Document 37 Filed 03/25/19 Page 14 of 14 Page ID #:1472
                                                                       113


   1                               CERTIFICATE

   2

   3                       I, JEANNE CAHILL, RDR, CRR, Official

   4   Court Reporter for the Court of Chancery of the State

   5   of Delaware, do hereby certify that the foregoing

   6   pages numbered 3 through 112 contain a true and

   7   correct transcription of the proceedings as

   8   stenographically reported by me at the hearing in the

   9   above cause before the Vice Chancellor of the State of

 10    Delaware, on the date therein indicated.

 11                         IN WITNESS WHEREOF I have hereunto set

 12    my hand at Wilmington, Delaware, this 14th day of

 13    March, 2019.

 14

 15

 16                           /s/ Jeanne Cahill
                          ----------------------------
 17                         Jeanne Cahill, RDR, CRR
                         Official Chancery Court Reporter
 18                       Registered Diplomate Reporter
                           Certified Realtime Reporter
 19

 20

 21

 22

 23

 24

                         CHANCERY COURT REPORTERS
